Filed:   April 23, 2001

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                             No. 00-7396
                     (CR-90-74-A, CA-97-791-AM)



United States of America,

                                                Plaintiff - Appellee,

          versus


Henry Saunders,

                                               Defendant - Appellant.



                             O R D E R



     The court amends its opinion filed April 16, 2001, as follows:

     On the cover sheet, section 3, line 3; and on page 2, line 7

of text -- the first district court number is corrected to read

“CR-90-74-A.”

                                         For the Court - By Direction




                                         /s/ Patricia S. Connor
                                                  Clerk
                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7396



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HENRY SAUNDERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-90-74-A, CA-97-791-AM)


Submitted:   March 23, 2001                 Decided:   April 16, 2001


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Saunders, Appellant Pro Se. William Neil Hammerstrom, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry Saunders seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999)

and his Fed. R. Civ. P. 59(e) motion to reconsider.     We have re-

viewed the record and the district court’s opinions and find no

reversible error.     Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   United States v. Saunders, Nos. CR-90-74-A; CA-97-791-AM

(E.D. Va. June 5 and Aug. 2, 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                  3